
	
		I
		112th CONGRESS
		2d Session
		H. R. 6438
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Bass of New
			 Hampshire (for himself, Mr.
			 Dold, Mr. Matheson,
			 Mr. Gerlach,
			 Mr. Landry,
			 Mr. Coble,
			 Mr. Ribble,
			 Mr. Schilling,
			 Mr. Petri,
			 Mr. Gibbs,
			 Mr. Renacci,
			 Mr. Duffy, and
			 Mr. Culberson) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to subject the pay of the President, the Vice President,
		  and Members of the House of Representatives and the Senate to any sequestration
		  order for fiscal year 2013.
	
	
		1.Short titleThis Act may be cited as the
			 Member Pay Reduction and
			 Responsibility Act of 2012.
		2.Inclusion of the
			 President, the Vice President, and Members of Congress in any sequestration
			 order for fiscal year 2013Section 256(g) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 906(g)) is amended by adding at
			 the end the following:
			
				(3)Pay for the
				President, the Vice President, and Members of Congress to be covered by any
				sequestration order for fiscal year 2013
					(A)In
				generalIf any sequestration
				under this part takes effect for fiscal year 2013, the Presidential order
				implementing such sequestration shall reduce the pay of the President, the Vice
				President, and Members of Congress by a percentage equal to the greater
				of—
						(i)the percentage by
				which accounts within the non-exempt, non-security category are reduced under
				such order; or
						(ii)8.2 percent.
						(B)DefinitionFor
				purposes of this subsection, the term Member of Congress refers to
				an individual who holds a position under subparagraph (A), (B), or (C) of
				section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C.
				31).
					(C)Special
				ruleAny reduction under this paragraph in the rate of pay of the
				President shall take effect as of noon on January 20,
				2013.
					.
		
